IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

COREY PATRICK ROBINSON,             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5877

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Leon County.
Martin A. Fitzpatrick, Judge.

Andy Thomas, Public Defender, Brenda L. Roman, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Daniel Krumbholz, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.